Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 1 of 20   PageID #: 507



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

   LACEY LEE WHEELER,            )          Civ. No. 19-00067 SOM/KJM
                                 )
             Plaintiff           )          ORDER DENYING MOTION FOR
                                 )          SUMMARY JUDGMENT
   vs.                           )
                                 )
   MAUI DEPT. OF PUBLIC SAFETY; )
   JARED TAJON; HARLY DELA CRUZ; )
   CURT TOKUNAKA; and TRAVIS     )
   KAMAKA,                       )
                                 )
             Defendants          )
   _____________________________ )

                 ORDER DENYING MOTION FOR SUMMARY JUDGMENT

   I.          INTRODUCTION.

               In the remaining claim of the First Amended Complaint,

   Plaintiff Lacey Lee Wheeler, a former inmate at the Maui

   Community Correctional Facility (“MCCC”), seeks damages from four

   prison guards in their individual capacities for alleged use of

   excessive force.    The prison guards earlier sought summary

   judgment, arguing that Wheeler’s claim was barred because she had

   not timely and completely exercised her prison administrative

   remedies.    The court denied that motion because it could not

   determine what had actually happened.       The prison guards again

   seek summary judgment, making the same argument.         Because the

   record is still unclear, summary judgment is again denied.
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 2 of 20   PageID #: 508



   II.            SUMMARY JUDGMENT STANDARD.

                  The court set forth the summary judgment standard in

   its order of February 5, 2017.          See ECF No. 37, PageID #s 214-17.

   That standard is incorporated by reference.

   III.           PROCEDURAL BACKGROUND.

                  In her sole remaining claim, Wheeler alleges that Adult

   Correction Officers Jared Tajon, Harly Dela Cruz, Curt Tokunaka,

   and Travis Kamaka assaulted her.1           This excessive force claim is

   asserted against the guards in their individual capacities.             See

   ECF No. 8.

   IV.            FACTUAL BACKGROUND.

                  Wheeler’s First Amended Complaint was accompanied by a

   declaration made under penalty of perjury that the factual

   statements in it were true and correct.           See ECF No. 8, PageID

   # 68.       In that document, she attested that, on March 15, 2017,

   she was an inmate at MCCC.       She says that, because she was being

   harassed by other inmates, she tapped on the window of the MCCC

   day room to get the guards’ attention.           Adult Correction Officers

   Tajon, Dela Cruz, Tokunaka, and Kamaka responded but allegedly

   could not get into the room because the door was broken.           Wheeler

   says that Kamaka used brute force to open the door.           Wheeler

   claims that, upon entering the room, Tokunaka grabbed her and

           1
        Defendants’ Answer indicates that three of the guards were
   incorrectly named as Jared Tahon, Harley Dela Cruz, and Clyde
   Tokunaga. See ECF No. 19.

                                           2
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 3 of 20    PageID #: 509



   slammed her into a counter, and that all four correction officers

   slammed her into tables.     She says that Tajon and Kamaka hogtied

   her.   See id., PageID #s 64-65.        See id., PageID # 67.

              A.    Grievance Procedure.

              This motion turns on whether Wheeler properly grieved

   the alleged assault before filing this action.         This court

   therefore examines MCCC’s grievance procedure.         The procedure has

   three levels:    “The first level of review for the Inmate

   Grievance is the Section Supervisor, the next level for appeal is

   the Warden/Branch/Core Program Administrator and the final review

   level is the Division Administrator (DA).         The decision of the DA

   shall be final and the ultimate recourse in the Administrative

   Remedy Process.”    ECF No. 43-5, PageID # 279, ¶ 8.3.d.

              Under the grievance procedure, an inmate must file a

   grievance within “fourteen (14) calendar days from the date on

   which the basis of the complaint/grievance occurred.”             Id.,

   PageID # 276, ¶ 8.1.     “Grievance” is defined as “[a] written

   complaint concerning an inmate’s conditions of confinement,

   treatment, frustrations and claimed rights’ violations.”             Id.,

   PageID # 273, ¶ 3.3.     Inmates filing grievances are supposed to

   use Department of Public Safety Form 8215 and “clearly state the

   complaint in the space provided on the form.”         Id., PageID # 277,

   ¶ 8.3.   Only one issue may be raised in a grievance, unless




                                       3
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 4 of 20   PageID #: 510



   “there are a reasonable number of closely related issues.”            Id. ¶

   8.3.a.

              Inmates may get an extension for submitting a grievance

   for a “valid reason,” including “informal resolution attempts.”

   Id. ¶ 8.2.c.    The examples of “valid reasons” given in the

   prison’s written grievance procedure appear to be nonexhaustive,

   given the use of the word “including.”        Id.

              When an inmate files a grievance, a Facility Inmate

   Grievance Officer is supposed to document it.         See id., PageID

   # 274, ¶¶ 4.4, 5.4.     The prison is supposed to keep copies of

   grievances for a minimum of 3 years following the final response.

   Id., PageID # 275, ¶ 5.7.      Grievances are also supposed to be

   entered into the Corrections Information Management System.              Id.,

   ¶ 5.8.

              Once an inmate files a grievance, the prison is

   required to respond within “twenty (20) working days.”            Id.,

   PageID # 279, ¶ 10.1.     “If the inmate does not receive a response

   within the time allotted by this policy for a reply, including

   extensions, the inmate may consider the absence of a response as

   a denial at that level.     The result is that the inmate is free to

   proceed to the next step and no response will be forthcoming to

   the unanswered step/appeal.”      Id., PageID # 280, ¶ 10.4.

              When an inmate is not satisfied with the response or

   lack of response to a grievance at the first level, he or she


                                       4
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 5 of 20   PageID #: 511



   “may submit an Appeal to the next step within five (5) calendar

   days from the date of receipt.”       ECF No. 43-5, PageID # 278,

   ¶ 8.3.d; see also id., PageID # 280, ¶ 10.5 (“Inmates have five

   (5) calendar days to file an appeal to the Warden/Branch/Core

   Program Administrator upon their receipt of a denial from a

   Section Supervisor.”).     The Warden/Branch/Core Program

   Administrator then has 20 days to respond to the appeal.            Id.,

   PageID # 280, ¶ 10.5.

              If dissatisfied with the response to the appeal at the

   second level, the inmate has “five (5) calendar days to file an

   appeal to the Division Administrator (DA),” who then has 20

   working days to respond.     Id., PageID # 280, ¶ 10.6.       “Appeals to

   the DA shall be the final and ultimate recourse in the

   Administrative Remedy Process.      If the twenty (20) working days

   has lapsed without a response, including any extension period,

   the grievance/appeal process will be considered exhausted.”             Id.,

   PageID # 280, ¶ 10.7.

              B.    Grievances 394321 and 394330.

              The prison guards focus in their motion on two

   grievance documents, Grievances 394321 and 394330.

              Grievance 394321, submitted by Wheeler and dated May

   19, 2017, alleges physical abuse by Defendants Tajon, Dela Cruz,

   Tokunaka, and Kamaka.     See ECF No. 43-2, PageID # 270.         The




                                       5
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 6 of 20   PageID #: 512



   document includes the following statement in what appears to be

   Wheeler’s handwriting:

              I’m writing this grievance against Maui
              Community Correctional Center. I was charged
              with 6(1), 6(14), 7(19) all to do with
              incident on 3/15/17. On Watch Commander
              Jared Tahon[’s] shift that Lt Abac oversaw,
              I put in grievance 3/16/17 I tryed [sic] to
              explain 3/15 = 392118 on 392119 but I lacked
              info so I put on request and gave paper to
              complete grievances on 4/5/17 when I got
              paper back. Staff Carvolio, Raphody, Jared,
              Mirkovich and Milighter do not treat inmates
              fair nor do they do just investigations[.]
              [T]he[y] gossip [and] have favoritism which
              turns Inmates against rules and ACO against
              ACO. Every rule [in] MCCC hand[]book is
              never followed: 1) I was treated unfair[;]
              2) I was living in unhealthy conditions[;]
              3) I was threatened by staff [and] called
              names[; and] 4) I was physically abused and
              unsafe. I signed up since 3/16/17 to contact
              ombudsman never got through at MCCC. I was
              never explained matters. Yes, I asked for
              help [from] Sherry from Jahova, Erica from
              medical & burno. I was physically abused by
              Tahon, [D]ela [C]ruz, Tokunaga, [and] Kamaka.
              I’d like to take matters out of MCCC. I feel
              my case is not being investigated fairly.
              MCCC staff should be sensitive to matters and
              help inmates stay safe and feel safe not
              create to investigate MCCC staff and expunge
              my charges.

   Id.

              Grievance 394321, although dated May 19, 2017,

   indicates that it was received on May 25, 2017, and “logged” on

   May 26, 2017.    Id.   The same box says the “response” to it was

   due on June 28, 2020, but there is no explanation as to how that

   date was calculated.     Id.   In any event, in filing Grievance


                                       6
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 7 of 20   PageID #: 513



   394321, Wheeler checked a space designating it as a “step 3”

   grievance.    Charles Laux, an Inmate Grievance Specialist for the

   State of Hawaii’s Department of Public Safety, says that he

   crossed out the mark for “step 3” and treated the document as a

   “step 2” grievance per Department of Public Safety policy.            See

   Decl. of Charles Laux ¶ 5, ECF No. 43-1, PageID # 266.            According

   to the grievance procedure, “[t]he initial step assignment is

   determined by the subject matter of the complaint.”          See ECF No.

   43-5, PageID # 279, ¶ 10.1.      At the hearing on the present

   motion, counsel for the prison guards said that, when an inmate

   is disciplined via an “adjustment committee decision,” as

   apparently happened to Wheeler in connection with the incident of

   March 15, 2017, that is “step 1,” so an attempt to mitigate that

   discipline (which is how the prison interpreted Grievance 394321)

   is deemed a “step 2” grievance.

              A redacted copy of the grievance log from MCCC is

   attached as ECF No. 62-5.      For some reason, Grievance 394321 is

   not listed in that grievance log.       At the hearing on the present

   motion, counsel for the prison guards posited that Grievance

   394321 might be on a log for the Women’s Community Correctional

   Center (“WCCC”), which is on Oahu.       No WCCC log is included in

   the record.

              Counsel noted that Grievance 394321 (signed May 19,

   2017) indicated that Wheeler was being housed at “Olomana[]


                                       7
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 8 of 20    PageID #: 514



   WCCC,” with Olomana being a location on Oahu.         See ECF No. 43-2,

   PageID # 270.    Indeed, Wheeler wrote a letter to the Ombudsman

   dated May 23, 2017, which indicates that she had been transferred

   to WCCC.    See ECF No. 63-4, PageID # 407.      In that letter,

   Wheeler said she had submitted a grievance about a “physical

   assault,” had identified Tajon, Dela Cruz, Tokunaka, and Kamaka

   as her assailants, and had received no response.         Id.

               What is confusing to this court is that a Department of

   Public Safety letter indicates that Wheeler’s interisland

   transfer from Maui to Oahu occurred on July 27, 2017.             See ECF

   No. 62-8, PageID # 436 (memorandum to Wheeler from “Sgt Owens” of

   the Department of Public Safety).       At the hearing on the present

   motion, counsel for Defendants suggested that Wheeler may have

   been moved back and forth, so there may have been more than one

   date of transfer to WCCC on Oahu.       This court notes that the MCCC

   grievance log contains grievances from Wheeler dated July 20,

   October 5, and October 17, 2017.        See ECF No. 62-5, PageID #s

   423, 427.   At this point, the record is entirely unclear about

   when Wheeler was on Maui and when she was on Oahu, and about

   whether there were multiple transfers that affected her ability

   to file grievances within allotted timeframes.         Wheeler says she

   kept track of her grievances in a journal, but that that was lost

   when she was transferred to WCCC.       See Decl. of Lacey Lee Wheeler

   ¶ 2, ECF No. 63-2, PageID #s 405.       The court would be aided by


                                       8
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 9 of 20   PageID #: 515



   clear information about Wheeler’s locations, information that is

   presumably available to defense counsel.

              On June 2, 2017, Warden James Hirano denied Grievance

   394321 as untimely, noting that it had not been submitted within

   14 calendar days of the alleged assault on March 15, 2017.           See

   ECF No. 43-3, PageID # 271.      The record does not include an

   indication of when Wheeler received this decision.

              On August 9, 2017, Wheeler appealed the denial of

   Grievance 394321 through a document labeled as Grievance 394330.

   Grievance 394330 states that it is an appeal of Grievance 394321.

   Grievance 394330 contains, in what is presumably Wheeler’s

   handwriting, states:

              I’d like to grieve my 6(1) which was
              [consensual] kiss. Kendra wrapped her legs
              but first pulled me on top of her[.] [W]e
              kissed[. T]hen I noticed a hickey that was
              most likely from Kalola K— who was her
              roommate right before I went in the room. I
              told her No to sex I have a girlfriend.
              Kendra was upset and jealous and afraid.
              This punishment is way over[board]. I did
              not break the dayroom door ACO Kamaka did[.]
              I never touch the door knob! Or any mech
              [illegible]. I ask for Help & AIR. [T]here
              was no AC And Lucifer H- was coming at me.
              [S]he was my roomie[.] I had no where to go.
              May I get an extension & A[n] investigation
              Redone? A lesser charge!

   See ECF No. 43-4, PageID # 272 (copy of Grievance 394330).

              Wheeler’s statement in Grievance 394330 does not

   include the word “assault.”      It mentions that Kamaka broke the

   dayroom door.    She says that her punishment was too harsh and

                                       9
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 10 of 20   PageID #:
                                    516


 asks for the investigation to be redone.         See id.   Grievance

 394330, like Grievance 394321, is not listed in the MCCC

 grievance log.     See ECF No. 62-5.

             Laux, the Inmate Grievance Specialist, describes

 Grievances 394321 and 394330 as follows:

             17.   On May 19, 2017 Lacey Lee Wheeler filed
                   grievance #394321 alleging physical
                   abuse by Tajon, Dela Cruz, Tokunaga
                   [sic], and Kamaka in an incident which
                   occurred at MCCC on March 15, 2017.

             18.   Grievance 394321 was denied as untimely
                   because it was not filed within fourteen
                   (14) calendar days of March 15, 2017.

             19.   Lacey Lee Wheeler then appealed
                   grievance #394321 as grievance 394330
                   (third step) but dropped allegations of
                   excessive force by Tajon, Dela Cruz,
                   Tokunaga [sic], and Kamaka in this
                   appeal. Grievance #394330 was denied on
                   September 21, 2017 and acknowledged by
                   Lacey Lee Walker [sic] on September 5,
                   2017.

 Decl. of Charles Laux ¶ 5, ECF No. 43-1, ¶¶ 17-19, ECF No. 43-1,

 PageID # 268.

             Although Laux reads Grievance 394330 as having “dropped

 allegations of excessive force,” that is not necessarily the only

 way to read that document.      Grievance 394330 talks about another

 inmate “coming at me,” and Wheeler says she “had no where to go.”

 While this might be a statement going to Wheeler’s inability to

 escape from the other inmate, it might also speak to Wheeler’s

 vulnerability to the prison guards’ actions.         Even if Grievance


                                     10
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 11 of 20   PageID #:
                                    517


 394330 speaks only to the level of discipline meted out to

 Wheeler in connection with the incident of March 15, 2017, and

 not to the alleged excessive force on that date, what is

 interesting is that the denial of Grievance 394330 does not turn

 on untimeliness.     Instead, Grievance 394330 was decided on the

 merits of at least the issue of the level of discipline:

             You were afforded an opportunity to respond
             to the evidence against you, explain the
             alleged misconduct, and offer additional
             information to support your case. In
             reviewing your case, while you acknowledge
             that the act was consensual, the victim did
             not . . . . A PREA review was completed and
             substantiated. Your misconduct stands. Your
             grievance is denied.

 Id.

             There is no indication in the record as to why, if

 timeliness was not an issue as to the level of discipline

 addressed in Grievance 394330, timeliness was an issue in the

 denial of the assault allegations in Grievance 394321.           Nor does

 the record indicate whether inmates were accustomed to waivers by

 prison officials of deadlines.

             C.    Wheeler’s Other Grievances.

             To complicate matters further, Grievance 394321 may not

 have been Wheeler’s sole grievance relating to the incident on

 March 15, 2017.     The record with respect to the previous motion

 for summary judgement reflected that Wheeler had turned in at

 least two “step 1” grievances in March 2017, shortly after the


                                     11
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 12 of 20     PageID #:
                                    518


 incident.    In Grievance 392118, signed March 16, 2017 (but noted

 as received on March 30, 2017), Wheeler complained that female

 inmates had “hit on” her, and she asked to be rehoused.              See ECF

 No. 32-2.    The “COS” at the prison responded on March 31, 2017.

 That response appears to have been unrelated to Wheeler’s

 excessive force claim.      Id.   Wheeler acknowledged receiving the

 response a few days later, on April 3, 2017.         Id.

             In Grievance 392119, signed March 16, 2017 (but noted

 as received on March 30, 2017), Wheeler complained of “being

 bullied by DR#3 I’ve been hit on, threatened, and they continue

 to gossip even more.”      See ECF No. 32-3.     The “COS” at the prison

 responded on March 31, 2017.       That response, while generally

 unrelated to Wheeler’s excessive force claim, did note that

 Wheeler was being housed in segregation “pending investigation.”

 Id.   That investigation appears to have been connected to the

 incident of March 15, 2017.       The record does not indicate what,

 if any, conclusion an inmate might draw about whether a grievance

 deadline remained in effect during an investigation.          It is not

 clear, for example, whether investigations qualified as “informal

 resolution attempts” that excused failures to file grievances on

 time or extended deadlines.       Wheeler acknowledged receiving the

 response a few days later, on April 3, 2017.         Id.

             The copy of Grievance 392119 in the record is an

 “Inmate Copy,” which states in handwriting, “Staff took me down.”


                                     12
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 13 of 20   PageID #:
                                    519


 Id.   Wheeler says she wrote “Staff took me down” on the document

 after it was submitted as a grievance.        See Decl. of Lacey Lee

 Wheeler ¶ 4, ECF No. 62-3, PageID # 406.         It is therefore

 possible that prison staff did not see that language until, in

 the course of discovery, they received Wheeler’s copies of

 documents.    Defendants provide no explanation as to why they have

 not submitted MCCC’s own copy of the grievance.

             On August 7, 2017, Wheeler filed Grievance 394368,

 complaining that she had turned in Grievances 392110, 3921956,2

 and 392158 on April 9 and 15, 2017, with respect to her

 “misconducts disposition” but that these grievances had “gone

 missing.”    See ECF No. 62-6, PageID # 434.       Grievance 394368 was

 returned to Wheeler because it failed to attach all of the

 supporting documents.      See ECF No. 62-7, PageID # 435.       It is not

 clear that Defendants have copies of Grievances 392110, 3921956,

 and 392158.

 V.          ANALYSIS.

             On February 28, 2020, Defendants filed a second motion

 for summary judgment based on Wheeler’s alleged failure to

 exhaust her administrative remedies before filing the present

 action, as required by the Prison Litigation Reform Act of 1995

 (“PLRA”).    See ECF No. 26.    This court denied Defendants’ earlier

       2
       The numerals are difficult to read, and “3921956" may not
 be the correct number, as that number appears to have one more
 digit than other grievance numbers.

                                     13
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 14 of 20    PageID #:
                                    520


 motion for summary judgment, ruling that Defendants had not

 established what the facts were.         See ECF No. 37.   The present

 motion has the same defect.       While Defendants say their records

 do not demonstrate that Wheeler exhausted her prison

 administrative remedies, Defendants fail to establish that they

 kept good records.     The incoherence remaining in the record

 prevents this court from concluding that there are no disputed

 questions of material fact.

             The PLRA mandates that inmates exhaust available

 administrative remedies before bringing suit.         42 U.S.C.

 § 1997e(a).    Specifically, § 1997e(a) provides, “No action shall

 be brought with respect to prison conditions under section 1983

 of this title, or any other Federal law, by a prisoner confined

 in any jail, prison, or other correctional facility until such

 administrative remedies as are available are exhausted.”             The

 Supreme Court has noted that this provision sets forth a

 mandatory procedure for obtaining available remedies.          See Ross

 v. Blake, 136 S. Ct. 1850, 1856 (2016).        An inmate must avail

 himself or herself of all steps of the administrative appeals

 process to exhaust.     See Butler v. Adams, 397 F.3d 1181, 1183

 (9th Cir. 2005) (“Completion of the form, followed by Butler

 taking all the steps of the administrative appeals process,

 achieved the purposes of the PLRA’s exhaustion requirement”).




                                     14
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 15 of 20    PageID #:
                                    521


             “[T]he PLRA’s exhaustion requirement applies to all

 inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege

 excessive force or some other wrong.”        Porter v. Nussle, 534 U.S.

 516, 532 (2002).     “Even when the prisoner seeks relief not

 available in grievance proceedings, notably money damages,

 exhaustion is a prerequisite to suit.”        Id. at 524.    Porter

 clarifies that the PLRA applies to claims arising out of isolated

 incidents of assault, as well as widespread or systematic

 beatings.    Id. at 531.

             “Requiring exhaustion allows prison officials an

 opportunity to resolve disputes concerning the exercise of their

 responsibilities before being haled into court.          This has the

 potential to reduce the number of inmate suits, and also to

 improve the quality of suits that are filed by producing a useful

 administrative record.”      Jones v. Bock, 549 U.S. 199, 204 (2007).

             Failure to exhaust administrative remedies for purposes

 of the PLRA is an affirmative defense that Defendants have the

 burden of proving.     Jones, 549 U.S. at 216 (“We conclude that

 failure to exhaust is an affirmative defense under the PLRA, and

 that inmates are not required to specially plead or demonstrate

 exhaustion in their complaints.”).

             When, as in this case, the prison’s grievance

 procedures do not specify the detail that must be included in a


                                     15
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 16 of 20   PageID #:
                                    522


 grievance, “a grievance suffices if it alerts the prison to the

 nature of the wrong for which redress is sought.”          Griffin v.

 Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009).

             The present motion adds little detail to the record

 with respect to whether Wheeler exhausted her prison

 administrative remedies.      Defendants’ second motion is based on

 the Declaration of Inmate Grievance Specialist Charles Laux.

 Decl. of Charles Laux ¶ 5, ECF No. 43-1, ¶¶ 17-19, ECF No. 43-1,

 PageID # 268.    Laux’s declaration is insufficient to meet

 Defendants’ initial burden on this motion of demonstrating

 entitlement to judgment as a matter of law.         In the first place,

 Laux attempts to interpret Grievance 394330 as dropping the

 assault allegation, but he ignores the background of the decision

 on Grievance 394321, which rejected the assault allegation as

 untimely, even though Grievance 394330, the appeal of that

 decision, was not decided on timeliness grounds.          Nor does Laux

 acknowledge that Wheeler may have submitted other

 grievances/appeals concerning the assault.         The court cannot even

 tell from the record where Wheeler was housed at particular

 times, or whether complications of transfers between facilities

 or discipline such as being held in segregation affected her

 ability to timely grieve.

             Having been included in the record with respect to the

 earlier motion for summary judgment, Grievances 392118 and 392119


                                     16
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 17 of 20   PageID #:
                                    523


 are before the court.      MCCC responded to Grievance 392119 on

 March 31, 2017.     While that response is generally unrelated to

 Wheeler’s excessive force claim, it does note that Wheeler was

 being housed in segregation “pending investigation.”          Id.    How

 difficult it was for Wheeler to meet a grievance deadline while

 in segregation is unclear.      Similarly unclear is whether,

 assuming for purposes of this motion that the investigation

 pertained to the incident of March 15, 2017, that investigation

 qualified as an “informal resolution attempt” or as some other

 mechanism that might have excused any failure to timely file a

 grievance or appeal.      See ECF No. 43-5, PageID # 277, ¶ 8.2.c.

 Alternatively, because the list of “valid reasons” for excusing a

 failure to timely file a grievance is not exhaustive, it may be

 that MCCC’s actual investigation into the incident may have

 excused a failure to grieve or file an appeal while the

 investigation was pending.

             This court notes that the grievance procedure states

 that its purpose is to provide a formal and constructive process

 to address inmate complaints.       See id., PageID # 273, ¶ 1.0.       An

 actual investigation into the incident might serve the same

 purpose.    Exactly what MCCC was investigating is not clear from

 the record.    The response to Grievance 392118 says that Wheeler

 was the one under investigation.         See ECF No. 32-2.   However, if

 investigators were examining the issue of whether Wheeler broke a


                                     17
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 18 of 20   PageID #:
                                    524


 door, it is hard to understand how they could have ignored other

 allegations about the incident.

             Because this court lacks information about the scope of

 the investigation or its results, this court cannot tell what

 effect, if any, the investigation may have had on grievance

 deadlines.    In other words, it is not clear that Grievance

 394321, dated May 19, 2017, and alleging physical abuse by Tajon,

 Dela Cruz, Tokunaka, and Kamaka, was untimely.         See ECF No. 43-2,

 PageID # 270.

             Nor is this court persuaded by Defendants’ argument

 that Wheeler failed to exhaust her prison administrative remedies

 when she failed to appeal the Warden’s decision of June 2, 2017,

 within 5 days.     The record does not reflect when Wheeler received

 notice of the Warden’s decision.         The space for “Inmate

 Acknowledged Response” is blank.         See ECF No. 43-2, PageID # 270.

 The court therefore cannot discern the timeliness of Wheeler’s

 appeal on August 19, 2017.      See ECF No. 43-4, PageID # 272.        Nor

 is it clear whether any delay in appealing the Warden’s decision

 should be excused.

             There is also a question of fact with respect to

 whether Wheeler submitted other grievances relating to the

 alleged assault.     On May 23, 2017, Wheeler wrote to the State of

 Hawaii Ombudsman, claiming to have filed grievances concerning

 the alleged assault, which she says were not responded to.            See


                                     18
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 19 of 20    PageID #:
                                    525


 ECF No. 62-4, PageID #s 407, 409.        Additionally, on August 7,

 2017, Wheeler filed Grievance 394368, complaining that she had

 turned in Grievances 392110, 3921956, and 392158 on April 9 and

 15, 2017, with respect to her “misconducts disposition” but that

 these grievances had “gone missing.”        See ECF No. 62-6, PageID

 # 434.    Wheeler says she lost her journal when she was

 transferred from MCCC to WCCC, see Decl. of Lacey Lee Wheeler

 ¶ 2, ECF No. 63-2, PageID # 405, so the dates she cites may or

 may not be correct.     The actual dates might be earlier or later.

 And the redacted grievance log in the record is of no help on

 this issue, as it does not reflect all of the grievances for

 which copies are before the court.        The absence of grievance

 numbers in the log may support Wheeler’s assertion that she did

 indeed submit additional grievances that were not logged or were

 lost.

             According to the grievance procedure, a Facility Inmate

 Grievance Officer is supposed to document all grievances, and

 MCCC is supposed to keep copies of grievances for a minimum of 3

 years following the final response to a grievant.          Grievances are

 also supposed to be entered into the Corrections Information

 Management System.     See id., PageID # 274-75, ¶¶ 4.4, 5.4, 5.7,

 5.8.    None of this information has been submitted.        If that

 information does not exist, it lends further support to Wheeler’s

 argument that her grievances were lost.


                                     19
Case 1:19-cv-00067-SOM-KJM Document 69 Filed 08/06/20 Page 20 of 20            PageID #:
                                    526


              On the current record, Defendants have still not shown

 that they are entitled to summary judgment on the ground that

 Wheeler failed to timely exercise her administrative remedies.

 VI.          CONCLUSION.

              The court denies Defendants’ motion for summary

 judgment with respect to failure to exhaust prison administrative

 remedies.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 6, 2020.




                                          /s/ Susan Oki Mollway
                                         Susan Oki Mollway
                                         United States District Judge



 Wheeler v. Maui Dep’t of Public Safety, Civ No. 19-00067 SOM/KJM, ORDER DENYING MOTION
 FOR SUMMARY JUDGMENT




                                           20
